IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN RE DISSOLUTION OF                 §
JEFFCO MANAGEMENT, LLC,              §     No. 5, 2022
                                     §
                                     §      Court Below—Court of Chancery
                                     §      of the State of Delaware
                                     §
                                     §      C.A. No. 2018-0027

                         Submitted: September 14, 2022
                         Decided:   September 28, 2022

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.
                                    ORDER

      This 28th day of September 2022, after careful consideration of the parties’

briefs and the record below, we find it evident that the judgment of the Court of

Chancery should be affirmed on the basis of and for the reasons stated in the

Memorandum Opinion dated August 16, 2021 and the Letter Opinion dated January

28, 2021.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                 Chief Justice